IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,416


EX PARTE CURTIS WAYNE HILL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 29,120-A IN THE 66TH JUDICIAL DISTRICT COURT OF
HILL COUNTY


Per curiam.
O P I N I O N



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant pleaded guilty to the felony offense of
theft, and punishment was assessed at five years' confinement, probated for five years.  No direct
appeal was taken.  Applicant's probation was revoked, and he was granted shock probation.  The
shock probation was revoked, and Applicant was sentenced to five years' imprisonment.
	Applicant alleges that he is being improperly denied credit for various periods of
incarceration, and that he should have served all but two months of his five-year sentence.  This
Court remanded to the trial court for additional findings addressing Applicant's claims.  After
remand, the trial court has determined that Applicant is entitled to an additional nineteen days of
credit.  The trial court's findings are supported by the record.
	Habeas corpus relief is granted in part, in that we order that Applicant's sentence be credited
with an additional nineteen days, as recommended by the trial court.  A copy of this opinion will be
sent to TDCJ-CID and the Board of Pardons and Paroles.	
DELIVERED: May 24, 2006
DO NOT PUBLISH